Hatch, J. (dissenting):
I dissent from the views of the court as expressed in the opinion of Mi-. Justice Bartlett for the reason that I do not think .it can be affirmed that there was no evidence upon which the commissioners were authorized to find the relator guilty of the offense charged in the second specification. On the contrary,. I am of opinion that the evidence fairly sustained the charge contained therein, and that this court should not interfere with such conclusion. It is undisputed, indeed it was admitted by the relator, that he made use of an opprobrious epithet, and while he varied the form in which he claimed to have used it, yet it remained in its objectionable features the same. That the epithet was of a character unbecoming an officer engaged in the discharge of his duty when applied to his superior officer is conceded. It became, therefore, the duty of the commissioners to determine whether the language was intended to be applied to the roundsman. Upon this point I think that the evidence preponderates in favor of the conclusion reached by the commissioners. They were entitled to take into consideration not only the oral statements, but the attendant circumstances.
It appeared from the testimony of the relator that he had had some words with the roundsman before he made use of the epithet. There seems to have been no occasion for the relator to make the remark with reference to any other person, and it followed closely upon the heels Of the charge by the roundsman that the relator was off his post, When the remark was made the roundsman spoke to the relator of its having application to him, and the relator interposed no denial that the language was so intended, and made no, protest or excuse that it should not be so considered. The fact that the roundsman upon the trial would not say that the relator meant to apply the language to him, does not change the fact that the epi- , thet was made nor the right of the commissioners to find that it, was applied to the roundsman and referred to him. The testimony simply shows that the roundsman related the circumstances as they occurred, and in no substantial respect did he vary his statement in this regard. ' It was. not for him to say for whom the epithet was-intended; that was a fact which the commissioners were to determine, and if objection had been interposed, the answer would not. *133have been proper, as it would have determined the question which the commissioners were to' try, and is not within the exceptions rendering such testimony competent.
It is quite clear that the charge contained in the first specification was not considered, for the reason that respecting such charge the relator desired to call other witnesses, and as this necessitated an adjournment, this charge was disposed of by an acquittal.
Upon the second charge all of the evidence which either party had to give was received and considered.
We may- think that the punishment was unnecessarily severe, but with that question we have nothing to do. I cannot resist the conviction that this ease falls within our former decisions, which require us to support the determination. (People ex rel. Powers v. Welles, 18 App. Div. 132; People ex rel. Deloughry v. Welles, 5 id. 523.)
For these reasons I think the determination should be affirmed.
Cullen, J., concurred.
Determination of police commissioners annulled, with ten dollars costs and disbursements, and relator reinstated.